DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 2; the recitation  “ the structure” is  indefinite. It should be recited as  “ the haptic structure”.

Claims 2-15, line 1; the recitation  “ The interface” is  indefinite. It should be recited as  “ The flexible haptic interface”.
Claim 16 recites the limitation " the flexible touch surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4, 6, 8, 19, recites the limitation " the carrier " in lines 1-2, 13.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 16, 19, 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-2, 4-5, 8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Modarres et al (US Pub. 20110261021).

                Regarding Claim 1, Modarres et al teaches a flexible haptic interface (Fig. 2C; Paragraph 0041), comprising: a haptic structure defining a touch surface touchable by a user (Fig. 1-2; Paragraph 0031-0037), the structure comprising: a plurality of stiff touch pixels borne by a flexible carrier (Fig. 1-2; Paragraph 0036-0044), at least one actuator (Fig. 2; Paragraph 0037-0040) that makes contact with each pixel and that is arranged to transmit, to the pixel, a mechanical excitation that leads to an effect perceptible tactilely (Paragraph 0003, 0027, 0035) by the user. (See Figs. 1-4, 6, Paragraph 0033-0049).

               Regarding Claim 2, Modarres et al teaches the interface comprising a control circuit configured to modulate the signals sent to the actuators in order to mechanically induce a vibration of the pixels (Paragraph 0003, 0047, 0057) and to generate a haptic sensation on the touch surface. (Paragraph 0045- 0057).

               Regarding Claim 4, Modarres et al teaches the interface according to claim 1, the carrier being formed from a polymeric material. (Paragraph 0047, 0050).

             Regarding Claims 5, 8, 10-11, Modarres et al teaches the interface wherein at least some of the pixels having an exterior surface that emerges onto the touch surface; the carrier forming housings in which the pixels at least partially lie, the latter being continuously covered by a flexible sheet defining the touch surface; at least some of the pixels being arranged in rows and/or columns; each pixel being equipped with a plurality of actuators extending over at least one face of the pixel. (Paragraph 0036- 0049).
      Regarding Claim 12, Modarres et al teaches the interface, wherein the actuators being placed on either side of a median plane of the pixel at vibration nodes or anti-nodes. (Paragraph 0003, 0047, 0057).

               Regarding Claims 13-15, Modarres et al teaches the interface comprising a system for detecting a contact of the user on the touch surface; a system allowing an image to be superposed at least partially on the touch surface; at least one actuator allowing the interface to be selectively shaped into at least two distinct shapes. (Paragraph 0037- 0057).

               Regarding Claim 16, Modarres et al teaches a method for generating at least one tactile perception capable of being felt by a user touching an interface comprising: detecting the position of the contact of the user on the flexible touch surface of the interface by virtue of a detecting system, modulating, by virtue of a control circuit, the signals sent to the actuators depending on the detected position in order to mechanically induce a vibration of the pixels (Paragraph 0003, 0047, 0057) and to generate an effect perceptible tactilely by the user on the touch surface. (Paragraph 0003, 0045-0057).

               Regarding Claim 17, Modarres et al teaches the method wherein the vibration of the pixels generating a variation in friction perceptible tactilely by a user moving his finger over the touch surface. (Paragraph 0045-0057).

             Regarding Claim 18, Modarres et al teaches the method wherein the vibration of the pixels generating a pulse perceptible tactilely by a user exerting a static contact on the touch surface. (Paragraph 0013, 0027-0035, 0057).
 
             Regarding Claim 19, Modarres et al teaches a process for manufacturing a touch pixel equipped with at least one piezoelectric actuator of an interface comprising: depositing at least a first layer of a conductive material on the upper face of a stiff carrier, fastening piezoelectric actuators to the first layer thus formed so as to establish a first electrical connection with the actuators, depositing a layer of an insulator on the layers deposited beforehand, thinning the insulating layer in order to uncover the upper face of each piezoelectric actuator, depositing a layer of a conductive material on the actuators thus uncovered, so as to establish a second electrical connection with the actuators, dicing the carrier so as to obtain pixels equipped with one or more piezoelectric actuators. (Figs. 3-6; Paragraph 0027, 0037, 0042-0057).

             Regarding Claim 20, Modarres et al teaches the process for manufacturing an interface comprising: depositing a first layer made of flexible material, on a manufacturing carrier, fastening stiff pixels equipped with one or more actuators to the layer thus deposited, the actuators being placed on the exterior face of the pixels, electrically connecting each actuator to the control circuit, covering the pixels and actuators with a flexible material, and separating the assembly thus produced from the manufacturing carrier so as to uncover the lower face of the first layer. (Paragraph 0037-0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3, 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al (US Pub. 20110261021) in view of Nishikawa et al (US Pub. 2010/0207878).
                Regarding Claim 3, Modarres et al does not teach the interface wherein at least certain of the pixels having a substantially constant thickness comprised between 50 microns and 5 mm.
              Nishikawa et al teaches the interface wherein at least certain of the pixels having a substantially constant thickness. (Paragraph 0006, 0041- 0045).
However, Nishikawa et al does not teach the interface wherein at least certain of the pixels having a substantially constant thickness comprised between 50 microns and 5 mm.
                Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Nishikawa et al’s pixels having a substantially constant thickness and size ranges for particular design such a modification would have involved a mere change in the size of the pixels having  constant thickness. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and further, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).  
              1) change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
            2) since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

             Regarding Claim 6, Nishikawa et al teaches the interface wherein the carrier comprising a bearing layer and a layer for compensating for the thickness of the pixels, the pixels all being located on the same side of the bearing layer, the compensating layer comprising flexible segments extending between the pixels, the compensating layer being of substantially constant thickness. (Paragraph 0006, 0027-0031, 0041- 0045).

             Regarding Claim 7, Modarres et al teaches the interface wherein the pixels having an exterior surface that lies flush with the exterior surface of the compensating layer, the exterior surface of the pixels and that of the compensating layer defining the touch surface. (Paragraph 0037-0040, 0052- 0057).

             Regarding Claim 9, Modarres et al does not teach the interface wherein the spacing between two adjacent pixels being comprised between 10 microns and 5 mm.  

                 Nishikawa et al  teaches the interface wherein the spacing between two adjacent pixels. (Paragraph 0006, 0027-0033, 0041- 0045).

              Nishikawa et al does not teach the interface wherein the spacing between two adjacent pixels being comprised between 10 microns and 5 mm. (Paragraph 0006, 0041- 0045).
               Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Nishikawa et al’s spacing between two adjacent pixels and size ranges for particular design such a modification would have involved a mere change in the size of the pixels having  constant thickness. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and further, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).  


16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622